DETAILED ACTION
	Claims 1, 3-6, 10-17, 20-22, 24-26, 43-45 are currently pending.  Claims 1, 3-6, 10-14, 16-17, 20-22, 24, 43-45 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 07/22/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 3-6 under 112 (b) is withdrawn as a result of Applicant stating the instant specification states the solute does not contain a solvent [0013].
Examiner’s Note
Applicant's amendments and arguments filed 07/22/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Maintained Rejections:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 10-14, 16-17, 20-22 and 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,328,698 (previously applied) in view of Feeley (previously applied), US 2010/0196434 (previously applied), US 2011/0150961 (previously applied) and US 2004/0208985 (previously applied).
Regarding claim 1, the limitation of a medical device adapted for contact with a vessel or cavity in the body, the medical device including a tubular portion comprising an external locating or impregnation comprising alexidine  wherein the external and the internal coating or impregnation do not include an anti-microbial agent or an anti-thrombogenic agent that is not alexidine is met by the ‘698 patent teaching a shaped medical article of a polymeric substrate is extrusion coating including a bioactive agent (abstract) wherein the medical device includes a tubing such as a catheter (column 3, lines 60-70) and the anti-infective is selected from a group including alexidine (column 4, lines 65-70), wherein no other active agents are taught to be used at the same time.
Regarding claim 3, the limitation of wherein at least one the external and internal coatings or impregnation further comprise a non-alexidine solute is met by the ‘698 patent teaching matrix polymer materials used with the bioactive agent for coating the medical device (column 6, lines 15-35).
Regarding claim 14, the limitation of wherein the medical device comprises at least one of the group including alexidine is met by the ‘698 patent teaching alexidine (column 4, lines 65-70).
Regarding claim 20, the limitation of wherein the alexidine is bulk distributed is met by the ‘698 patent teaching alexidine combining a matrix polymer which is melted and combined with the active agent before extrusion (claims 1 and 12, column 4, lines 65-70), which results in an active agent mixed with a polymer mixed together.
Regarding claim 21, the limitation of wherein the medical device comprises one or more of a catheter is met by the ‘698 patent teaching a catheter (column 3, lines 60-70).
The ‘698 patent does not specifically teach the external coating comprising alexidine at both anti-thrombogenically effective and anti-microbially effective, wherein the amount of alexidine in the external coating is at least 300 ug/cm2 of the external surface area of the device and the internal coating is at least 200 ug/cm2 of the internal surface area of the device, wherein the internal coating or impregnation is less concentrated than the external coating or impregnation (claim 1).
The ‘698 patent does not specifically teach adapted with or insertion into at least one of the vascular system, urinary tract or the respiratory system (claim 22).
The ‘698 patent does not specifically teach the coating having a thickness ranging from 1 nanometer to 1 millimeter (claims 43-44).

Feeley teaches a multi-layer extrusion processes tackle tubing challenges (title).  Multi-layer extrusion or co-extrusion can be defined as the extrusion of multiple layers of material simultaneously product multilayered tubing.  Multi-layer technology is primarily employed to improve functionality (page 1, second paragraph).  The multi-layer tubing in medical devices allows for creation of tubing with different properties for the exterior and interior surface (page 2, first paragraph).  Modern multi-layer extrusion processing equipment wherein individual layers to be only a few microns thick is taught (page 2, fourth paragraph). Catheters are taught (page 3, first paragraph).
The ‘434 publication teaches implantable catheters comprise an antimicrobial agent in a coating or bulk distributed (abstract).  Agents are taught to be coated on the catheter and/or incorporated in the catheter material during manufacture.  At least a portion of the catheter can be coated with the antimicrobial agent [0019].  Antimicrobial agents are taught to include alexidine [0021].  The antimicrobial agent can be present in the catheter in a concentration of 0.01-20%, 200 micrograms per cm length of catheter [0024]. At least a portion of the catheter can be coated with the antimicrobial agent [0019], which reads on the entire catheter being coating with antimicrobial agent.
Regarding claim 22, the limitation of wherein the medical device is adapted for contact with or insertion into at least one of the vascular system, the urinary tract or the respiratory system is met by the ‘434 publication teaches catheters including venous catheters and urinary catheters [0027].
Regarding claim 10, the limitation of wherein the alexidine is capable of reducing a thrombogenic event that takes place on at least one of the external surface and the internal surface and reducing microbial activity that take place on the external and internal service is met by the ‘698 publication teaching alexidine coating on a medical substrate. The ‘434 publication teaches a coating of alexidine on both the internal and external surface in the claimed range, and thus would have the claimed activity, absent factual evidence to the contrary. 
The ‘961 publication teaches anti-infective catheters, such catheters include a drug and polymer in the form of a coating (abstract, [0012]).  The active agent is taught to be present on the catheter surface area at from 0.1 ug to 1 mg per cm2 [0016].  In certain embodiments the active agent is present at 1ug to 1.1 mg per cm of the catheter [0018].  The average thickness of the coatings is taught to be 1 um to 20 um ([0025-[0026]).
Regarding claims 11-13 and 16-17, the limitation of wherein the external surface comprises alexidine at a concentration capable of reducing thrombogenic events, whereby a comparator medical device having an external surface comprising chlorohexidine at the same concentration as alexidine is not capable of detectably reducing thrombogenic events is met by the ‘434 publication teaching alexidine at 200 micrograms per cm length of catheter [0024], thus teaching the claimed active agent on the claimed structure and the ‘961 publication teaches active agents being present on the catheter surface at from 0.1 ug to 1 mg per cm2 [0016].
The combination of references does not specifically teach the first concentration is not the same as the second concentration (claim 1) wherein at least one solute is at a different concentration in the external substance solute group than in the internal substance solute group (claim 4).
The combination of references does not specifically teach wherein both the external surface and the internal surface comprise the coating and the concentration of alexidine in the coating on the internal surface compared to the external surface differs by at least 1.25 fold (claims 45).
The ‘985 publication teaches an implant having a coating comprising a polymer matrix containing a pharmaceutical active compound.  Preferably the implant has a coating polymer on the exterior wall surface that is thicker than the coating of the polymer on the interior surface (abstract).  The coated implant is dried by solvent evaporation to remove 10 to 100% total solvent to produce a pharmaceutical active loaded implant [0016].  Implants are taught to include catheters [0114].  The implant coating has a thickness of 1.5 to 50 times that of the polymer matrix on the interior wall surface [0157].  It is preferred that the pharmaceutical loaded coating being continuous over the coated surface.  Preferably it should be of substantially uniform thickness on each surface coated.  It is preferred for the coating to be on both sides of the device, but that it to be different thickness on the inside to the outside of the device.  It is preferred that a larger reservoir of the drug be provided on the outer surface where it is released directly into the tissue which it is in contact during use.  Since systemic delivery is generally to be minimized at least in the long term, the coating on the inner surface is preferably thin [0166].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the specific urinary catheter as taught by the ‘434 publication as the ‘698 patent teaches a catheter coated with alexidine and the ‘434 patent teaches the specific catheter, a urinary catheter, which may be coated with alexidine, thus making it obvious to use a specific catheter using the same active agent.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the concentration of alexidine as taught by the ‘434 publication and the ‘961 publication on the device as taught by the ‘698 patent because the ‘698 patent teaches the use of alexidine on a catheter and the ‘434 publication teaches a specific amount of alexidine known to be used on catheters. It would have been prima facie obvious to one of ordinary skill in the art to use the concentration of active agent taught by the ‘961 publication for the alexidine compound taught by the '434 publication because the '961 publication teaches known amounts of anti-infective agents to be used on catheters [0016] and the '434 publication teaches an antimicrobial agent on a catheter [0002].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘961 publication teaches a range of anti-infective agents including the catheter surface area at from 0.1 ug to mg per cm2 [0016] and 1ug to 1.1 mg per cm of the catheter [0018] and the ‘434 publication teaches 200 ug per cm length of catheter, thus ‘961 publication and the ‘434 publication overlap in the teaching of concentration of ug per cm with the '961 publication additionally proving concentration in the ug/cm2, proving and expectation of success in using the claimed range taught by the ‘961 publication as the concentration of actives on a catheter coating overlap.  Additionally it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the concentration of the active agent as the ‘961 publication and the '434 publication teach a range of concentration in the coating and the '961 publication additionally teaches the active agent concertation is chosen to achieve the desired level of infection control with negligible systemic exposure [0232], thus teaching a reason to optimize the active agent concentration in the coating. As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization.”
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the coating thickness as taught by the ‘961 publication on the catheter taught by the ‘434 publication because the ‘961 publication teaches known coating thickness to be used on catheter containing anti-infective agents and a polymer (abstract, [0025]-[0026]) and the '434 publication teaches a catheter containing a polymer and an antimicrobial agent (abstract, [0002]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a coating on both the exterior and interior of the catheter as the ‘698 patent teaches alexidine coating on a catheter and the ‘434 publication teaches an alexidine coating on a catheter which is on at least a portion of the device thus teaching it may be on the whole device.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as Feeley teaches the use of multi layered medical device through extrusion is known in the art and is a way of allowing for different properties on the interior and exterior of the device. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a higher concentration of active agent through the use of a thicker coating on the exterior surface of the catheter coating as taught by the '434 publication because the ‘985 publication teaches the use of a thicker drug containing coating on the exterior surface of a device is known in art ([0166], abstract).  One of ordinary skill in the art at the time the invention was made would be motivated to use a thicker coating and higher drug concentration on the exterior surface of the catheter as the '985 publication teaches the drug to be released directly to the tissue and minimizing systemic delivery of the drug through use of a thin interior coating [0166].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘434 publication teaches at least a portion of the catheter to be coated wherein the agents are disposed on the catheter in such as a way for the agent to be in contact with a desired portion of the body [0019], wherein a range of concentration of the active agent is taught in the coating [0024] and the '985 publication teaches it was known in the art to coat catheters with different coating thickness for the desired release of the active agent ([0114], [0157]). 

Claim 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,328,698, Feeley, US 2010/0196434, US 2011/0150961 and US 2004/0208985 as applied to claims 1, 3-4, 10-14, 16-17, 20-22 and 43-45  above, and further in view of US 2003/0049300 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 10-14, 16-17, 20-22 and 43-45 are taught by the combination of the ‘434 publication and the ‘961 publication.  
The combination of references does not specifically teach the coating further comprising polyether polyurethane (claim 24).
The ‘300 publication teaches antimicrobial compositions and use of the compositions with medical devices such as catheters.  The active agent is mixed with a solution containing a polymer and coated on the medical device (abstract).  The coating solution is taught to include polyether polyurethane-urea block copolymer in a mixture with THF/alcohol and the active agent [0046].  The preferred composition is taught to include hydrophilic polyether polyurethane urea [0062].  Alcohols are taught to include methanol [0060].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the polyether polyurethane urea as taught by the ‘300 publication for the coating taught by the ‘698 patent and the ‘434 publication as the ‘434 publication teaches the use of hydrophilic polymers in the catheter or its coating layer comprising an antimicrobial agent ([0026]-[0027]) and the ‘300 publication teaches polymer coatings used on a catheter include polyether polyurethane-urea block copolymer ([0046], [0062]).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘300 publication teaches the use of polyurethane urea on a catheter, wherein the polymer is taught as hydrophilic and is used in combination with antimicrobial agents and the ‘434 publication teaches a catheter comprising an antimicrobial agent wherein the polymer may be hydrophilic in the coating (abstract, [0026]-[0027]).
Claim 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,328,698, Feeley, US 2010/0196434, US 2011/0150961 and US 2004/0208985 as applied to claims 1, 3-4, 8, 10-14, 16-17, 20-22 and 43-45 above, and further in view of US 5,897,911 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 10-14, 16-17, 20-22 and 43-45 are taught by the combination of the ‘434 publication, the’961 publication and the ‘300 publication.  
The combination of references does not specifically teach further comprising at least one distinguishing solute present in only one of the external solute group or the internal substance solute group, wherein the distinguishing solute comprises a polymer that is not covalently bound to the medical device (claim 5), specifically a polyurethane polymer (claim 6).
The ‘911 patent teaches a medical implant (abstract) wherein the device is coated with polymer material and various therapeutic agents capable of being released (column 2, lines 45-60).  Polymers are taught to include polyurethane (column 3, lines 1-3).  Thicker polymer is taught to be build up on the exterior of the implant while the interior layer remains constant.  Different polymers are also taught to be used on the interior blood side (column 4, lines 1-10).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made have a different polymer on the interior of the catheter coating as taught by the ‘698 patent and the '434 publication because the '911 patent teaches different polymers are known to be applied to the interior and exterior of an implantable medical device (column 4, lines 1-10).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in applied different coating to the interior and exterior of the catheter taught by the '434 publication because the '911 patent teaches that it was known to apply different coatings to the interior and exterior of an implantable medical device (column 4, lines 1-10).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the combination of references teaches the use of polyurethane as the coating polymer, wherein a thicker coating is taught as applied to the exterior of the device than the interior and the '911 patent teaches the coating polymer to be polyurethane (column 3, lines 1-3) wherein a thicker coating is taught as applied to the exterior of the device than the interior (column 4, lines 1-10).

	Response to arguments:
	Applicant’s arguments are fully considered and not deemed to be persuasive.
	Applicant argues the Examiner’s analysis appears to ignore the recitation that alexidine is also anti-thrombogenically effective.  The Examiner merely contends anti-microbially effective amounts would be obvious.  This is inappropriate because all words in a claim must be considered in judging the patentability of the claim.  The rejection is flawed for not giving appropriate weight to an amount of alexidine which is anti-thrombogenically effective.  The recitation of that alexidine is in an anti-thrombogenically effective amount makes claim 1 non-obvious.
	In response, the instant claims are directed to an antithrombogenically effective and antimicrobially effective amount wherein the amount of alexidine in the internal coating or impregnation is at least 200 ug/cm2.  Thus the combination of references teaching the claimed range of alexidine internally would necessarily result in the anti-thombogenic affect.  The instant claims are directed to product claims, when the active agent is present in the claimed range it would necessarily have the intended effect on the body, as the structure of the claim is met, absent factual evidence to the contrary or unexpected results.  Thus the claim limitation is addressed fully.
	Applicant argues a showing of criticality of range and unexpected results relative to the prior art range.  Applicant discusses the declaration data previous presented.  There is a specific range where anti-thrombogenic effectiveness occurs- i.e. not over the entire range of ani-microbially effectiveness.
	In response, the results presented are not commensurate in scope with the instant claims.  The instant claims are directed to ug/cm2 wherein the presented results are directed to w/w%.  Applicant states the approximate equivalence, however the burden is on Applicant to establish that the results are in fact unexpected, unobvious and of statistical and practical significance.  MPEP 716.02(b).  This cannot be accomplished with approximate data.  Additionally Applicant states the results are found in a narrow concentration range, however the instant claim scope is broad allowing for any amounts greater than 300 ug/cm2 externally and greater than 200 ug/cm2 internally.  
	Applicant argues that the anti-thrombogenically effectiveness disappear at increased concentrations.  The instant claims state anti-thrombogencially and antimicrobially effective amounts.
In response, the instant claims contain a broad concentration range with no upper limit.  Further the unexpected results are discussed above as not being commensurate in scope with the instant claims. The instant claims are directed to an antithrombogenically effective and antimicrobially effective amount wherein the amount of alexidine in the internal coating or impregnation is at least 200 ug/cm2.  Thus the combination of references teaching the claimed range of alexidine internally would necessarily result in the antithombogenic affect.  The ‘961 publication teaches anti-infective catheters, such catheters include a drug and polymer in the form of a coating (abstract, [0012]).  The active agent is taught to be present on the catheter surface area at from 0.1 ug to 1 mg per cm2 [0016].  In certain embodiments the active agent is present at 1ug to 1.1 mg per cm of the catheter [0018].  The average thickness of the coatings is taught to be 1 um to 20 um ([0025-[0026]).  The ‘434 publication teaches alexidine at 200 micrograms per cm length of catheter [0024].  Thus the ‘434 publication teaches alexidine at 200 micrograms per cm on a catheter and the ‘961 publication teaches more specifically 200 ug/cm2 on a catheter, making it obvious to optimize the amount of an anti-infective agent on a catheter.
	Applicant argues the presented results are commensurate in scope with the instant claims as claim 1 literally recites that alexidine is present in an anti-thrombogenically effective amount.  Applicant argues the claims recite in amounts greater than 300 ug/cm2 but Examiner ignores the limiting recitation that the amount is anti-thrombogencially effective.
	In response, the instant claims define the anti-microbially and anti-thrombogenically effective amounts as greater than 300 ug/cm2 with no upper limit.  Applicant has presented no unexpected results that demonstrate the concentration upon which the coating is not antithrombogenically effective. The results presented are not commensurate in scope with the instant claims.  The instant claims are directed to ug/cm2 wherein the presented results are directed to w/w%.  Applicant states the approximate equivalence; however, the burden is on Applicant to establish that the results are in fact unexpected, unobvious and of statistical and practical significance.  MPEP 716.02(b).  This cannot be accomplished with approximate data.  Additionally, Applicant states the results are found in a narrow concentration range, however the instant claim scope is broad allowing for any amounts greater than 300 ug/cm2 externally and greater than 200 ug/cm2 internally.  Additionally it is noted that “anti-thrombogencially effective” amount is defined to encompass an amount that reduced some aspect of blood clotting to less than 100% of maximal value.  Thus the definition is broad and encompasses any amount of reduction of blood clotting and is not specified to be some specific superior amount of reduction.
	Applicant argues the ‘300 publication and the ‘911 patent do not cure the deficiencies of the ‘698 patent, Feeley, the ‘434 publication, the ‘961 publication and the ‘985 publication.
	In response, Applicant’s arguments regarding the ‘698 patent, Feeley, the ‘434 publication, the ‘961 publication and the ‘985 publication are addressed as first presented.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613